Explanations of vote
We shall now proceed to the explanations of vote.
We voted for this final agreement because Parliament secured a EUR 40 million increase above the amount provided for in the Council Common Position. The budget for LIFE+ now stands at around EUR 1 894 million.
Part of the LIFE+ budget is earmarked for 'nature and biodiversity' projects. Parliament has ensured that at least 50% of budget resources of LIFE+ will be dedicated to project action grants to support the conservation of nature and biodiversity. In its common position, the Council had proposed earmarking 40% of the whole budget to such projects.
Lastly, as mentioned in the final report, Mr Dimas read out a statement during the Conciliation Committee meeting saying that before the review of the Financial Framework, the Commission would carry out a review of committed and planned spending at national and EU level on the management of the Natura 2000 networks. This overview will be used with a view to adapting Community instruments, in particular LIFE+, and to ensuring a high level of cofinancing.
To conclude, the outcome is far more satisfactory than any agreement that could have been concluded at an earlier stage of the legislative procedure.
I warmly welcome the outcome of this conciliation procedure, with its accent on a centralised approach in which the Commission continues to manage the programme, thereby ensuring value added for Europe as a whole, equal criteria and excellence, and reducing extra spending on setting up national level management bodies.
I should like to highlight other positive elements such as the EUR 40 million increase in the general budget and the award of 15% in funds for transnational projects.
I shall therefore be voting in favour of the common project adopted by the Conciliation Committee on LIFE+.
(DE) Mr President, we have been equipped with yet another instrument fit for combating the trafficking in human beings and their sexual exploitation, in the shape of the Daphne III programme, but the fact of the matter is that, since over 100 000 women in the European Union are victims of people-trafficking and of violence, this sort of programme needs to be properly endowed.
I am very glad to see that the budget has been topped up by 50 million, bringing it to over EUR 114 million, which will enable us to mount information campaigns in the countries from which those women and children originate who are enticed into the European Union, there to become the victims of sexual violence.
Such information campaigns enable us to prevent this by informing women and offering them protection from exploitation. If that is combined with aid provided under programmes for improving the position of women at risk, then we are, by means of Daphne III, taking a quite vital step in combating violence, people-trafficking and sexual exploitation.
(DE) Mr President, I voted in favour of the Gröner report on the grounds that it has certainly succeeded in achieving progress in the fight against the violence suffered by women, and there is no doubt about the role that the Daphne programme has played in that.
It has to be said, though, that violence against women is more widespread in cultures in which patriarchal power still has deep roots and in which hardly anyone regards it as a problem. Violations of women's human rights such as genital mutilation and forced marriages are happening among us, too, as a consequence of the waves of immigration over recent years, and I believe we need to do more, in order to address this, than to raise awareness of the problem or make forced marriages punishable in the EU. There must also be no acceptance of exceptional court rulings justified by reference to cultural considerations; when criminals are punished, be they from the host community or from Western cultural backgrounds, the same law must apply to Muslim immigrants. This is where Justice must be neither blind nor dumb.
I am voting for the adoption of Mrs Gröner's report on the Council's common position with a view to the adoption of a decision of the European Parliament and of the Council establishing for the period 2007-2013 a specific programme to prevent and combat violence against children, young people and women, and to protect victims and groups at risk (Daphne III programme) as part of the General Programme 'Fundamental Rights and Justice'.
The Daphne programme was set up in 1997. It has served to fund over 350 projects providing support for non-governmental organisations and institutions and associations involved in protecting children, young people and women against violence. I offer my strong support to the third stage of this project, to which Mrs Gröner's report refers.
The main aims of Daphne III are supporting the development of the Community's policy relating to public health protection, gender equality, combating domestic violence, protecting children's rights, combating gender violence in situations of conflict and combating human trafficking and sexual exploitation.
These ambitious aims for 2007-2013 will be supported by a budget of EUR 116 850 000. A comparison with the Daphne I budget - EUR 20 000 000 and with the Daphne II budget - EUR 50 000 000 is testament to recognition of the programme's importance and achievements.
The report also rightly highlights the need to open up the programme for cooperation with non-governmental organisations by ensuring greater transparency, reducing bureaucracy and providing assistance for applicants seeking funding.
I supported these Amendments to Daphne III, the EU's specific programme to prevent and combat violence against children, young people and women. I am pleased that the third phase of Daphne (2007-2013) has an increased budget of EUR 116.85 million. In addition, I am pleased that the bureaucracy will be reduced so that NGOs have easier access to the programme.
I fully support the work of the rapporteur in combating violence against women. The DAPHNE programme helps in tackling this issue across the EU and those who fail to support this report today should be condemned.
in writing. - (FR) The extension of the Daphne programme for 2007-2013 demonstrates the European Parliament's desire to ensure that this plan, which was implemented in 2000, continues.
Violence against children, adolescents and women is a tragic social phenomenon. Some groups that are particularly vulnerable to violence must be better protected, but we must not forget about domestic violence and female genital mutilation. In Réunion, for example, the number of offences against women has doubled in 20 years, and more than a fifth of women have suffered at least one form of violence in a public space during the last 12 months. I would therefore like it if the European Commission devoted a European year to this type of violence.
I welcome the commitment made by the Commission, which has increased the budget to almost EUR 117 million, even though this amount is lower than the one requested by the European Parliament. The twofold increase in the resources testifies, however, to a real ambition in the objectives.
This effort must still be accompanied by transparency in the programme and must make the programme more accessible to civil society, which lacks technical assistance when it comes to preparing draft proposals, particularly in the outermost regions. I hope that, in future, assessments are conducted by a committee of experts.
Instead of some of the more far-reaching proposals suggested to us, the Committee on Constitutional Affairs proposed a modest revision of Rule 47 (which would be renamed 'Procedure with associated committees'). This more modest change would require the chairmen and rapporteurs of the committees concerned to meet and jointly identify areas of the text falling within their executive or joint competences. The chair of the committee responsible would have to take account of any such agreement when ruling on the final responsibility for different parts of the text. The rule would also allow the parties to agree, if they so wish, on more precise arrangements for their cooperation, which opens the door to possibilities such as a joint working group. The rule change also would guarantee that associated committees are represented in any Parliament delegation in a conciliation procedure.
We abstained from voting on the reports by Mr Corbett and Mr Leinen on enhanced cooperation between committees and practical arrangements for the codecision procedure.
Admittedly, from a practical point of view, these reports aim at simplifying the work done by this Parliament in its institutional and legal framework. However, they are symptomatic of a parliamentary practice where, ultimately, everything is more or less decided in advance, in small committees, by means of the interinstitutional or intergroup compromise, and in the name of effectiveness and rationality. They are also symptomatic of a parliament in which the 'large' groups - at least those that are recognised as such - call the shots and in which the individual rights of Members are reduced to their most basic expression, and are even non-existent when it comes to producing legislation.
By imposing order on its procedures, this Parliament, which already suffers from a lack of national and political representativeness and from a lack of proximity to Europeans, is going to lose once and for all the characteristic that ought to define it: that of being a parliament that is elected by the people, for the people.
(DE) Mr President, I also voted in favour of the Laperrouze report on the grounds that it is of course better, where water is concerned, to sort things out in advance than to have to spend a great deal of money on repairs later on. Being an Austrian, and thus a citizen of a country with very considerable water reserves, I do believe that a sustainable and environmentally conscious water policy means that we must no longer give financial support to intensive agriculture, which brings in its train such problems as over-fertilisation. Instead, support should go to those farmers who use traditional methods of cultivation. In forestry, too, we can play a part in determining which and how many pollutants get into the groundwater and at what rate, while also helping to protect against flooding.
I voted in favour of the Laperrouze report on the proposal for a directive of the European Parliament and of the Council on environmental quality standards in the field of water policy and amending Directive 2000/60/EC. I feel that the EU should continue to play a fundamental role in protecting the environment. Furthermore, the purpose of this proposal is to protect and promote environmental quality in accordance with the principle of sustainable development.
These are much needed measures that follow up the proposal contained in the Water Framework Directive and will help to end the chemical pollution of water, which disturbs aquatic ecosystems, causes biodiversity to be lost and makes human beings increasingly exposed to pollutants.
This fresh proposal for a directive on environmental quality standards in the area of water policy follows on from the Water Framework Directive, adopted in 2000. The proposal sets out environmental quality targets for surface water to be achieved by 2015, albeit without any formal appraisal of the various existing laws or an integrated approach to water policy.
This is therefore a series of separate measures with some positive aspects. I welcome, for example, reference to the need to take account of the scientific and technical data available, the different environmental conditions in the different regions, balanced economic and social development and the polluter pays principle. Yet this is presented in a framework of fostering neoliberalism, with the proposed measures playing second fiddle to 'maintaining uniform competitive conditions in the internal market'.
It also introduces vague concepts such as 'best available techniques', which may be used to make it compulsory to use patented technology and equipment. This will engender dependence, and may serve to deprive workers of production resources given the price of hi-tech equipment.
Although Parliament has made some improvements on the Commission's text, it rejected most of the proposals tabled by our group, which is why we abstained from the final vote.
in writing. - (EL) The title about environmental quality standards in the field of water policy does not really correspond to its content, in that it focuses on harmful substances in surface waters and on sediments which come solely from pesticides.
Other contaminants, such as industrial waste water, urban waste water, landfill leachate, thermal pollution from corresponding sources, the pollution of lakes with air pollutants from incineration units which are brought down with the weather etc., are left out of account. However, the chemical pollution of surface waters may cause disruptions to water ecosystems, destroying biodiversity, or contaminants may accumulate in the food chain from poisoned fish. Moreover, it is clear that the Commission's intention is to target and blame agriculture as being the sole factor responsible for the chemical contamination of surface waters. Moreover, the 'polluter pays' principle does not stop pollution, but it does legalise the inconsiderate actions of industry and other monopolies.
No specific measures are proposed for controlling the sources of the disposal of 'priority substances', both dangerous and harmless, the concentration limits of which are dealt with in the proposal for a directive.
Nonetheless, the report does expand the limited content of the directive in order to achieve more effective protection of waters. Ultimately, however, both the content and the orientation are a long way from contemporary needs for protection of the social right to high-quality water, which must be complete and not partial and fragmented.
Water quality is essential to our environment and I am pleased to see that through European action we have witnessed improvements. I believe that the proposal of the Committee on the Environment, Public Health and Food Safety to look at the effectiveness of all Community legislative acts with a direct or indirect impact on water quality is a step in the right direction.
(DE) Mr President, although the rapporteur, Mrs Marie-Hélène Aubert, has worked very hard at producing a good report, the delegation of the Austrian People's Party in the European Parliament has today voted against it, on the grounds that we still find many things in it that we find highly problematic. We still believe that the limit value for GMOs in organic agriculture must be 0.0%, and that imports from third states must meet the same criteria as products from EU Member States and must therefore be subjected to controls.
Likewise, the labels that we have in the EU must not be used for products from elsewhere, so that consumers may not be misled and that their traceability may be assured.
in writing. - (FR) I voted in favour of the motion that the Aubert report on organic production and labelling of organic products be referred back to the Committee on Agriculture and Rural Development.
As far as I am concerned, it is necessary that the threshold for accidental contamination by GMOs should not be the same as in conventional agriculture, that is to say around 0.9%, for one would thereby be making the de facto admission that contamination can no longer be prevented and that it cannot be guaranteed that a product is GMO-free even if certified 'organic'.
I supported the proposal in this regard from the Socialist Group in the European Parliament, according to which the presence of GMOs in organic products would have to be limited solely to unforeseeable and technically unavoidable amounts to a maximum of 0.1% and that the term 'organic' was not to be used to describe products contaminated accidentally by GMOs in excess of a detectable threshold of 0.1%.
Finally, I endorse the motion that a different legal basis be found for this matter relating to organic farming. Having hitherto been a consultant, the European Parliament intends to become a codecider where problems such as this are concerned, and that will constitute progress.
We abstained from the final vote in view of what has happened throughout the process. On the one hand, we object to the Commission's position. It proposed a regulation authorising the presence of up to 0.9% of GMOs in organic products, among other points with which we disagree. We still feel that this is unacceptable, particularly as regards organic farming. To tolerate the 0.9% of GMO contamination proposed by the report would mean accepting GMO contamination of organic products. This will undeniably have an impact on consumers, and constitutes a serious, unacceptable threat to the survival of the organic food industry.
Consumers choose to buy organic products because they are produced more sustainably and without pesticides and are completely GMO-free. To accept the introduction of GMOs, even in very small quantities, is tantamount to hoodwinking consumers and will have serious consequences for the environment and for people's health in general.
On the other hand, given that it has been possible to improve the Commission's proposal in plenary - even though the Council has not yet given a positive response and has not accepted the amendment to the legal basis - we abstained from the final vote in the hope that it will be possible for further concessions to be made on the proposals that improve on the initial position.
I will be voting in favour of Mrs Aubert's report on organic production and labelling of organic products. I believe that consumers have the right to clear identification of products they intend to purchase. Nevertheless, regulations on labelling have to reflect day-to-day realities. We cannot specify requirements that lie beyond our ability to operate in a meaningful way reflecting the best practical means available at the time. To do otherwise is to collude in limiting the availability of products many consumers might choose to purchase.
in writing. - (FR) Organic farming now represents 1.4% of the agricultural production of the 25 Member States and 3.6% of the utilised agricultural area (1.8% of the agricultural land in Brittany). Consumer demand continues to increase, and the arrival on the market of these products, which have all manner of labels and which are produced even outside the EU, presents new problems where control, certification and labelling are concerned. Furthermore, the subsidies and standards in this area are very disparate from one country to the next, and this creates distortions of competition for those organic producers who receive the least assistance.
I therefore welcome the adoption in plenary of the opinion of the European Parliament addressed to the Council calling on it swiftly to adopt the regulation on organic farming. This new regulation must make it possible to clarify the Community framework relating to organic food production, which dates back to 1991. Parliament requests that the national inspection systems be strengthened so that products can be traced at every stage of production. If it is compulsory to use the European logo (for foodstuffs containing 95% organic ingredients) and the 'EU-organic' indication, then it must remain possible to add other private logos. Finally, the use of GMOs must be prohibited in organic farming.
The much-vaunted upgrading of agricultural production and improvements to agricultural products through organic farming risk turning into a colossal scam at the expense of producers and consumers.
The few multinationals trying to control the global food chain through modified organisms for the sake of their profits have won through and all the political groups of the EU, including PASOK and New Democracy, are to blame.
The admissible presence of GMOs and the addition of supplements (vitamins etc.) from GMOs to organic foods are the back door for using modified organisms in countries and areas resisting their use, which they recognise as dangerous.
Setting a limit for admissible levels of modified organisms in organic products, however low it may be today, means it can be increased without control, given that even the European Parliament was not allowed the right of codecision. This limit will now be set by the multinationals in line with the natural contamination which will be caused by the permitted coexistence of conventional, genetically modified and organic crops, however many protective measures are taken.
Thus organic farmers will see their products downgraded, while consumers buying 'organic' products with GMOs will be deceived.
Unfortunately, our proposals to ban modified organisms in organic food were not accepted; but the fight continues with the workers for healthy crops and healthy food.
I supported the resolution on organic food products which builds on the report in March to introduce stricter rules governing organic food products. I believe that this can increase consumer protection.
in writing. (SV) I am voting in favour of the report because, unlike the Commission's proposal, it retains the option of national labelling. I regret, however, that, in spite of everything, it recommends that EU labelling should be the dominant form of labelling.
I voted for the report on organic labelling because it still allows for national labelling. This means that, although the proposed EU label recognises a diluted version of organic foods, particularly in terms of GMO content, national labelling can still signal the absence of GMOs in organic products in an EU Member State's own market.
Mr President, I am delighted today to support my group colleague in her report's assertion that organic production and labelling represent a crucial area of EU production in need of protection. As the market for organic food grows it is vital that consumers feel safe in the definition of what is and what is not organic. We in Scotland have a thriving organic sector and I want to see that flourish. A stable labelling and definitions framework will assist that.
The European Community and Greenland have had fishing relations for a long time, but the 1985 framework agreement expired on 31 December 2006.
The new protocol in place as of 1 January 2007 for a period of six years lays down the fishing opportunities for Community vessels, the financial contribution, the categories of Community vessels that can operate in the Greenland exclusive economic zone and the conditions under which they can operate there.
The main objective of the new agreement is to retain and strengthen fishing ties between the Community and Greenland Home Rule following the establishment of a partnership and dialogue framework aimed at improving sustainable fishing policy and at the sensible exploitation of fishing resources in Greenland fishing areas in the interests of both parties.
Portugal has a particular interest in the fishing sector and is therefore in favour of the conclusion of this new agreement.
In spite of our vote in favour of the report before us - which approves the proposal for a regulation in question - we are concerned about Article 3(2) of the regulation, which allows the Commission to consider license applications from any Member State when Member States covered by this agreement have not exhausted the fishing opportunities to which they are entitled.
We feel that in the event of the under-use of fishing opportunities granted to a Member State as part of quotas and licences, the Commission should consult the Member States in question with a view to ensuring the optimum use of fishing opportunities, including the possibility of transferring unused fishing opportunities to other Member States.
We believe, however, that this possibility should not undermine the principle of relative stability; it should not, in other words, have any influence on the future award of fishing opportunities to Member States in the context of these partnerships.
As such, we support the amendment clarifying this point.
As Amendment 7 was not carried, the EPLP was left with no option but to vote against the report. This report could jeopardise the historical fishing rights of the Scottish fleet and sets a dangerous precedent for future fishing agreements.
I am voting for the adoption of the report on practical arrangements for the codecision procedure. I should like to begin by thanking Mr Leinen, the rapporteur, for a very well prepared report.
Every effort should be made to ensure that the European Union functions as efficiently as possible and to simplify the system of interinstitutional cooperation. Our aim must be to make decision taking and the development of European legislation by the three Union institutions, namely the European Commission, the Council and the European Parliament, as transparent as possible for the citizens of Europe.
The codecision procedure is an important element of the European Union's legislative system. It ensures that new EU legislation is adopted in a more democratic manner. The proposals for improving this procedure contained in the report are apt and should help to simplify the functioning of this decision-making system.
Halting the loss of biodiversity by 2010 is something that should be supported as a matter of principle. Appropriate measures are therefore required. Species and ecosystems need space to develop and recover. Accordingly, the maintenance of ecosystems should become a fundamental goal of all EU horizontal and sectoral policies. Healthy ecosystems play a vital role in prosperity and well-being in the EU and worldwide. If urban and rural development goes on overlooking nature, our landscape will be dominated by cement and pollution.
Given that biodiversity is a cornerstone of sustainable development, biodiversity concerns need to be integrated into all areas of policy-making.
Although there are contradictions in Community policy, the Member States must take up all available opportunities under the CAP, the CFP, cohesion and structural funds, LIFE+ and the Seventh Framework Programme to support biodiversity targets. Furthermore, it is imperative that greater consideration be given to financial needs in the 2008-09 Community budget review, during which there should be an assessment of the sufficiency (or otherwise) and availability of EU financing for biodiversity, especially for Natura 2000.
I voted in favour of the Adamou report because I feel that the loss of biodiversity will have a serious impact on the future of the EU. Furthermore, the Action Plan before us will prove to be a vital tool for implementing the measures needed to halt the problem by 2010, although I do feel that this deadline will be decidedly difficult to meet.
I agree that the consequences of climate change will be such that ecosystem services and the specific roles played by the CAP and the CFP should be taken into account, given their importance in meeting targets and in ensuring the long-term existence of biodiversity.
in writing. - (EL) The EU's interest in halting the loss of biodiversity is superficial and hypocritical, because it does not take substantial measures or provide the necessary funding.
At the same time that it appears to be fighting for biodiversity, its basic priority is to promote GMOs. The report quite rightly refers to the dangers from genetically modified fish. It does not refer to the huge threat from resistant, genetically-modified plants which shrink plant biodiversity and harbour dangers to public health.
There is already a plethora of data about the mass disappearance of species; the rates of loss are 100-1000 times higher than natural levels, with tragic consequences for the genetic flow between populations of flora and fauna.
The main causes of the loss of biodiversity cited are climate change, environmental pollution, intensive farming methods and inappropriate management of forests and water resources. These, however, are the result of the plundering exploitation of nature by the monopolies for the sake of their profits. Even the 'polluter pays' principle acquits the polluter, legalising the downgrading of the environment and making it the subject of haggling, for the benefit of the profits of capital.
Basically, the responsibility of governments and of the EU is being passed to the citizens, by strengthening education and raising awareness. The people must acknowledge that the anti-environmental policy of the EU and of the governments of the Member States is to blame and must condemn and overturn it.
Mr President, I am pleased that this important report gained the majority it did, because the gradual loss of biodiversity should concern us all. The implications of the moves to biofuels should in particular be kept to the forefront of our attention. While nobody would deny that we need to move away from fossil fuels, the knock-on effects of major shifts in production to monocultivation of (often GM) biofuels could have long-term effects that are even more detrimental, and this report does well to keep this issue on our agenda.
The fact that 52% of freshwater fish species are threatened with extinction whilst cod and other fish stocks are at worryingly low levels should be a wake-up call for action. I agree with the rapporteur that biodiversity loss is as important as climate change and that Member States must show greater political will to prevent the loss of biodiversity. I am also pleased to see that the amendment condemning deep-sea bottom-trawling and other unsustainable fishing practices was carried.
(PL) Mr President, the creation of a single market within our community, a very extensive market and one that has gradually enlarged, has brought benefits to all its participants. The aforementioned enlargement was preceded by the creation of a single market, the introduction of new legislation and by a whole process of adjustments. In short, conditions were approximated, thus ensuring genuine competition.
Opening the market is a condition of globalisation. For this to be beneficial to everyone, however, a process that involves not only negotiation but also adjustment, including educational and information activities for interested social groups must precede opening. The creation of a global market must be founded on similar principles to the ones we adopted when creating the European market. The experience was a good one. Setting standards and conditions to be met by the interested parties is particularly important. These include environmental standards, conditions relating to work and pay, and the principles of innovation. A so-called road map should be drawn up for this process, laying down the various stages and allowing for development. Full monitoring by the interested parties should also be arranged.
in writing. - (FR) This report commits the European Union and its trade partners to the path towards triumphant liberalism, liberalism that goes against the tenets of European trade policy.
I regret that the MEPs are renouncing what they have defended until now: a trade policy that consisted in subordinating the trade agreements to social and environmental requirements by respecting the sovereignty of developing countries when it came to the management of a number of sectors vital to their development (public services, investment, public contracts and competition rules). This vote has replaced this policy with a strategy aimed at the wide-ranging liberalisation of services and of investment in developing countries, one that will meet the expectations of European manufacturers, to the detriment of economic development needs. The principle of free trade must be a tool used to promote development, not an objective in its own right.
I deplore the fact that the Singapore issues, which had been excluded from the Doha multilateral negotiations, have been re-introduced by the MEPs in this report as priorities for future bilateral negotiations.
I voted in favour of the Caspary report because, although it is not perfect, I feel that most of the socialists' objectives were met, which were as follows: preference for multilateralism and the conclusion of the Doha Round, special treatment for countries with development problems, mutual recognition of standards, compliance with social and environmental minimum standards, the fight against current dumping, protection of intellectual property, the adoption of codes of conduct and best practice by European firms and increased involvement for Parliament.
I warmly welcome an active and constructive role for the Socialist Group in the European Parliament in bilateral negotiations with emerging economies such as Korea, India, China and Russia, in which wide-ranging, well-balanced reciprocity is required. At the same time, support for the least developed countries must, as a matter of urgency, be stepped up and the conditions created for enabling them to play an active role in world trade.
The final text, in my view, dealt adequately with these issues and offered much-needed opposition to the unilateral review of trade defence instruments.
in writing. (PT) I voted in favour of the Caspary report because, although it is not perfect, I feel that most of the socialists' objectives were met, which were as follows: preference for multilateralism and the conclusion of the Doha Round, special treatment for countries with development problems, mutual recognition of standards, compliance with social and environmental minimum standards, the fight against current dumping, protection of intellectual property, the adoption of codes of conduct and best practice by European firms and increased involvement for Parliament.
As shadow rapporteur for the Socialist Group in the European Parliament, I warmly welcome an active and constructive role for our group in bilateral negotiations with emerging economies such as Korea, India, China and Russia, in which wide-ranging and well-balanced reciprocity is required. At the same time, support for the least developed countries must, as a matter of urgency, be stepped up and the conditions created for enabling them to play an active role in world trade.
The final text, in my view, dealt adequately with these issues, and offered much-needed opposition to the unilateral review of trade defence instruments. I should also like to highlight the fact that the rapporteur and the shadow rapporteurs enjoyed a willingness to compromise.
On reading the new report by this House on the benefits of globalisation - 'benefits' despite the growing number of unfair practices damaging European businesses, the relocations and unemployment - I thought of the new President of the French Republic.
In his electoral speech on Europe, he spoke of necessary 'protection'. He even dared to use the term 'Community preference'!
I do not know what Mr Sarkozy has been doing over the last five years, but he has certainly not been reading the reports by this Parliament, or the records of the Council or the speeches by Mr Mandelson and his predecessor. They never mention 'preference', except when it comes to encouraging an even greater liberalisation of our markets. They never mention protection, even though the EU's trade defence instruments are manifestly inadequate and randomly used. They mention only the pursuit of globalisation and risk management. Yet, the European Union manages absolutely nothing, and especially not the millions of unemployed, the devastated industrial sectors and the near-devastated agricultural sector. In Mr Sarkozy's eyes, these losses are included among the acceptable risks.
I ask the question: is Mr Sarkozy deceiving his public on these issues, or is he himself being deceived?
Free trade and global liberalisation are presented here as panaceas, alongside the sacred cows of price stability, increased competition and tax cuts that facilitate the exploitation of workers.
I should also like to highlight the fact that the report states that 'bilateral and regional FTAs' are a 'sub-optimal' solution and as such should be launched only when necessary 'to improve the competitive position of EU exporters on crucial foreign markets'. They 'should be WTO-compatible, comprehensive, ambitious' and should ensure far-reaching liberalisation of services and investment, going beyond both existing multilateral commitments and those expected to result from a successful conclusion of the Doha Development Agenda'. In other words, with the WTO negotiations deadlocked, the order has come to press ahead whenever and wherever possible with the liberalisation of trade, to the delight and the profit of the large economic and financial groups in the EU.
What the report fails to mention are the disastrous consequences of capitalist liberalisation - with its 'structural reforms', the end of customs duties and the imposition of so-called 'intellectual property rights' - such as the glaring increase in inequality across the world, rising unemployment, unstable work, poverty and the appalling impact on the environment and biodiversity.
We therefore voted against the report.
While this report had some negative elements, such as its call for a delay of the Trade Defence Instrument Review and the unprecise nature of the language on liberalisation (which has opened up the possibility that certain aspects of liberalisation may be negotiated upon which were controversial at the WTO level), I felt on balance it was a report to be supported.
The introduction at Committee stage of paragraphs on the need for Core Labour and Environmental Standards to be integrated into the EU's trade deals, and of additional references to development considerations, made the report more rounded. While it could have gone further in its considerations of development issues, it is my view that during the current generation of bilateral trade deals the targeted countries (South Korea, India and ASEAN - given that in ASEAN there will be special and differential treatment to take account of developing countries) will be well placed to defend their interests during negotiations.
In a globalised world, the concerns raised in this report are extremely important. Although I do not agree with some of the points made, I can see in this list of problems and potential solutions an approach that is, in essence, a realistic one. To my mind, this is one of the most important aspects.
The debate on the external competitiveness of the EU, or on the EU and the global economy, must be based on realism. It is an extremely dangerous mistake to foster the illusion that it is possible to seal the borders, to impose rules identical to our own throughout the world and to ignore the social impact of competition.
I feel therefore that the right strategy is to derive maximum benefit from this new reality, whilst keeping to a minimum its detrimental effects. That means investing in both the cutting edge and the traditional and in what is specific and non-transferable as opposed to what is attracted by the living standards in the European area. The fashionable idea that the Eurocentric world (or simply a world in which Europe is economically and strategically important) died with the advent of the global economy is not a cast-iron truth, it is an opinion that may be contradicted by the facts; and facts are shaped by political will.
I support this report and the idea of adapting the EU's trade policy to future challenges.
Europe's leading position in the world market enables us to prepare for change in such a way that we can respond to globalisation without abandoning our interests or the social model.
The increased liberalisation of trade must be accompanied by better use of defence instruments to combat unfair trade practices.
Without wishing to call for protectionism, which would not reduce the effects of globalisation, it is vital for Europe to adopt a strong stance on scrupulous compliance with its international trade agreements.
We cannot allow our competitors to use state aid policies for exports, to implement artificial currency devaluation and to violate basic environmental rules. It is also unacceptable for these countries to use child labour and forced labour and not to honour workers' rights.
The opening up of international trade and market access must be global and reciprocal. Furthermore, the inclusion of minimum social and environmental standards in our trade agreements must be safeguarded.
The European project must always be based on solidarity, on respect for human rights and on sustainable development.
I support the call to reject this proposal, thus making the review unnecessary.